



COURT OF APPEAL FOR ONTARIO

CITATION: Giscombe (Re), 2019 ONCA 675

DATE: 20190826

DOCKET: C66453

Watt, Pepall and Huscroft JJ.A.

IN THE MATTER OF:  JAMEEL GISCOMBE

AN APPEAL UNDER PART XX.1 OF THE
CODE

Joanne Weiss, for the appellant

Kendra Naidoo, for the Person in Charge
    of the Centre for Addiction and Mental Health

Catherine Weiler, for the Crown

Heard: August 23, 2019

On appeal against the disposition of the
    Ontario Review Board dated, December 27, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from the December 27, 2018
    disposition of the Board, pursuant to which he was detained on a forensic unit
    at the Centre for Addiction and Mental Health (CAMH), with privileges up to and
    including indirectly supervised hospital and grounds privileges and entry into
    the community of Toronto accompanied by staff.

[2]

The appellant asserts that the Board departed
    from a joint submission of the parties in rejecting his request for community
    privileges accompanied by an approved person, and denied him procedural
    fairness in doing so.

[3]

We disagree.

[4]

The short answer to the appellants submission
    is that no joint submission was made.

[5]

The Boards decision requiring staff
    accompaniment, and rejecting a community living option, is amply supported by
    the evidence of the appellants history of violence, hallucinations, and
    refusal to take oral medication, in addition to the opinion of Dr. Jones, the
    appellants treating psychiatrist, who testified that the appellant is simply
    not ready for community living.

[6]

The Boards decision is reasonable and there is
    no basis for this court to interfere.

[7]

The appeal is dismissed.


